The opinion of the court was delivered by
Burci-i, J.:
Defendant was convicted of having liquor in his possession and of transporting liquor, and appeals.
The sheriff of Shawnee county received information that boys were throwing stones through the glass of passing automobiles near Calhoun bluffs. The sheriff and one of his deputies went to Calhoun bluffs, which are near the line between Shawnee and Jefferson counties. Just over the line in Jefferson county they discovered a Ford touring car and two men working on it. The men proved to be Oscar Reynolds and the defendant, who lived together in Topeka, and the Ford touring car contained fifteen gallons of corn liquor. The defense was framed to exculpate Colfax under the decision in the case of State v. Metz, 107 Kan. 593, 193 Pac. 177. It is contended that if testimony which the jury doubtless regarded as manifest fabrication of improbabilities to explain incriminating circumstances, be left out of consideration, there was still no evidence that Colfax had anything to do with the liquor or its transportation. The time when defendant and his companion were discovered with the disabled automobile loaded with liquor was night, and when the officers approached defendant fled and hid in weeds in a ditch.
The judgment of the district court is affirmed.